16/773,226DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Amendment filed 1 September 2022 is acknowledged.  Claim 1 has been amended.  Claims 5 and 6 have been added.  Claims 1 and 4-6 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation, “the material of the active layer being in a polycrystalline phase in a high resistivity state.”  It is unclear whether the aforementioned “a high resistivity state” is the same as, or distinct from, the previously-recited “a high resistivity state” of the claim.
Claims 4-6 are rejected for merely containing the flaws of the parent claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. (US Patent Application Publication 2010/0012915, hereinafter Yoon ‘915) of record in view of Sandoval (US Patent Application Publication 2007/0034849, hereinafter Sandoval ‘849) of record and Ovshinsky (US Patent Application Publication 2004/0178404, hereinafter Ovshinsky ‘404).
With respect to claim 1, Yoon ‘915 teaches (FIGs. 2A-2F) a method for manufacturing a phase-change resistive memory substantially as claimed, including
an upper electrode (140) ([0075]);
a lower electrode (110) ([0064]);
an active layer (200) made of an active material ([0071]);
the memory switching from a high resistivity state to a low resistivity state by applying a voltage between the upper electrode (140) and the lower electrode (110) ([0089]), the material of the active layer (200) being a ternary composed of germanium Ge, tellurium Te and antimony Sb ([0071]), the method comprising the steps performed in the following order:
a step of conformably depositing a conducting material layer of the lower electrode (110) onto a substrate (100) ([0064]);
a step of sputtering using two sputtering targets to form the active layer (200), a target composed of the element of the chemical formula Ge2Sb2Te5 and a target composed of antimony Sb ([0073]); and
a step of conformably depositing a conducting material layer of the upper electrode (140) ([0075]).
Thus, Yoon ‘915 is shown to teach all the features of the claim with the exception of the ternary including 10% of germanium Ge, 27% or tellurium Te and 63% of antimony Sb, the material of the active layer being in a polycrystalline phase in a high resistivity state and in a crystalline phase in the low resistivity state.
However, Sandoval ‘849 teaches ternaries such as Ge11.1Sb61.1Te27.8 and Ge8.9Sb64.4Te26.7 as suitable materials for use as a phase change material ([0065]).  The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.  Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).  See MPEP 2144.07.
The claimed ternary of 10% Ge, 63% Sb, and 27% Te is met by the 11.1% Ge, 61.1% Sb, and 27.8% Te ternary disclosed in Sandoval ‘849 because: (1) 11.1% Ge, 61.1% Sb, and 27.8% Te represents the atomic percentages averaged across the thickness of the layer of GST; (2) there is a +/- 1 at.% error tolerance that must be considered for the prior art 11.1% Ge, 61.1% Sb, and 27.8% Te compound; (3) Applicant’s claimed compound cannot be exactly 10% Ge, exactly 63% Sb, and exactly 27% Te, but instead would be some average of the measurements over the entire thickness of the layer (in other words, the layer yields wildly different measurements for Ge, Sb, and Te at any given point alone); and (4) in addition to being an averaged measurement over the entire thickness of the layer, the claimed 10% Ge, 63% Sb, and 27% Te would be bounded by an error tolerance of +/- 1 at.%.  The 11.1% Ge, 61.1% Sb, and 27.8% Te compound of Sandoval ‘849 would be no different than Applicant’s claimed 10% Ge, 63% Sb, and 27% Te compound when measured according to state of the art TEM.
Furthermore, the claimed 10% Ge, 63% Sb, and 27% Te compound would have been unpatentably obvious over the prior art 11.1% Ge, 61.1% Sb, and 27.8% Te compound because the values between said compound are so close that prima facie one skilled in the art would have expected them to have the same properties.  See MPEP 2144.05(I) (quoting Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783 (Fed. Cir. 1985)).
Likewise, the claimed ternary of 10% Ge, 63% Sb, and 27% Te is met by the 8.9% Ge, 64.4% Sb, and 26.7% Te ternary disclosed in Sandoval ‘849 because: (1) 8.9% Ge, 64.4% Sb, and 26.7% Te represents the atomic percentages averaged across the thickness of the layer of GST; (2) there is a +/- 1 at.% error tolerance that must be considered for the prior art 8.9% Ge, 64.4% Sb, and 26.7% Te compound; (3) Applicant’s claimed compound cannot be exactly 10% Ge, exactly 63% Sb, and exactly 27% Te, but instead the percentages represent the average of the measurements over the entire thickness of the layer (in other words, the layer yields wildly different measurements for Ge, Sb, and Te at any given point alone); and (4) in addition to being an averaged measurement over the entire thickness of the layer, the claimed 10% Ge, 63% Sb, and 27% Te would be bounded by an error tolerance of +/- 1 at.%.  The 8.9% Ge, 64.4% Sb, and 26.7% Te compound of Sandoval ‘849 would be no different than Applicant’s claimed 10% Ge, 63% Sb, and 27% Te compound when measured according to state of the art TEM.
Furthermore, the claimed 10% Ge, 63% Sb, and 27% Te compound would have been unpatentably obvious over the prior art 8.9% Ge, 64.4% Sb, and 26.7% Te compound because the values between said compounds are so close that prima facie one skilled in the art would have expected them to have the same properties.  See MPEP 2144.05(I) (quoting Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783 (Fed. Cir. 1985)).
Further, it would have been obvious to one of ordinary skill in the art to optimize the relative concentration of germanium Ge, antimony Sb, and tellurium Te and arrive at the claimed limitation because the relative concentration of germanium Ge, antimony Sb, and tellurium Te are result effective variables.  Varying the relative concentration of germanium Ge, antimony Sb, and tellurium Te affects the resistivity and the required pulse width of the phase change memory.  Because the general conditions are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233 (CCPA 1955).  See MPEP 2144.05.
Further, Ovshinsky ‘404 teaches fractional polycrystallinity to define states of a phase change material ([0029]).  A high resistivity state could be one where the phase change material is 99% polycrystalline.  A low resistivity state could be one where the phase change material is 100% polycrystalline.  In such a case, both states could be considered crystalline and polycrystalline.  As such, the material of the active layer would be in a polycrystalline phase in a high resistivity state and in a crystalline phase in the low resistivity state as claimed.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the ternary of Yoon ‘915 including 10% of germanium Ge, 27% or tellurium Te and 63% of antimony Sb as taught by Sandoval ‘849 as a suitable material for use as a phase change material and as a matter of routine optimization to affect the resistivity of the phase change material and the pulse width required to switch said phase change material; and to have formed the material of the active layer of Yoon ‘915 and Sandoval ‘849 being in a polycrystalline phase in a high resistivity state and in a crystalline phase in the low resistivity state as taught by Ovshinsky ‘404 when defining states of a phase change material.
Further, the specification contains no disclosure of either the critical nature of the specific claimed elemental composition or any unexpected results arising therefrom.  Page 3, line 24 – page 4, line 4 of Applicant’s specification describes the criticality of the first aspect of the invention; namely, the ternary including between 60 and 66% of antimony Sb.  However, no criticality is supplied for the ternary including 10% of germanium Ge, 27% or tellurium Te and 63% of antimony Sb.  Where patentability is said to be based upon a particular chosen distance or upon another variable recited in the claim, Applicant must show that the chosen variable is critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

With respect to claim 5, Yoon ‘915, Sandoval ‘849, and Ovshinsky ‘404 teach the device as described in claim 1 above, but primary reference Yoon ‘915 does not explicitly teach the additional limitation wherein a current intensity flowing in the active layer of the memory increases linearly as soon as the voltage between the upper electrode and the lower electrode exceeds a first voltage, said first voltage being lower than a threshold voltage for which the material of the active layer switches from an amorphous state to a crystalline state.
However, Yoon ‘915, Sandoval ‘849, and Ovshinsky ‘404 teach a method for manufacturing a phase-change resistive memory substantially as claimed, including the material of the active layer being a ternary including 10% of germanium Ge, 27% or tellurium Te and 63% of antimony Sb as set forth in the rejection of claim 1 above.  It is noted that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, claimed properties or functions are presumed to be inherent.  In re Best, 195 USPQ 430, 433 (CCPA 1977).  It has also been held that products of identical chemical composition cannot have mutually exclusive properties.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties Applicant discloses and/or claims are necessarily present.  In re Spada, 15 USQP2d 1655, 1658 (Fed. Cir. 1990).  In this case, the current intensity flowing in the active layer of the memory of Yoon ‘915, Sandoval ‘849, and Ovshinsky ‘404 would inherently have the property of increasing linearly as soon as the voltage between the upper electrode and the lower electrode exceeds a first voltage, said first voltage being lower than a threshold voltage for which the material of the active layer switches from an amorphous state to a crystalline state because the material of the active layer is made of a ternary including 10% of germanium Ge, 27% or tellurium Te and 63% of antimony Sb, which is the same as the material of the active layer as disclosed.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed a current intensity flowing in the active layer of the memory of Yoon ‘915, Sandoval ‘849, and Ovshinsky ‘404 to increase linearly as soon as the voltage between the upper electrode and the lower electrode exceeds a first voltage, said first voltage being lower than a threshold voltage for which the material of the active layer switches from an amorphous state to a crystalline state because the material of the active layer of the prior art is the same as the material of the active layer as disclosed, and thus would have the same properties and functions.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yoon ‘915, Sandoval ‘849, and Ovshinsky ‘404 as applied to claim 1 above, and further in view of Chen et al. (US Patent Application Publication 2008/0042167, hereinafter Chen ‘167) of record.
With respect to claim 4, Yoon ‘915, Sandoval ‘849, and Ovshinsky ‘404 teach the method as described in claim 1 above with the exception of the additional limitation wherein the active layer is doped.
However, Chen ‘167 teaches doping a phase change material to affect the resistivity and the transition temperature of said phase change material ([0006, 0040]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the active layer of Yoon ‘915, Sandoval ‘849, and Ovshinsky ‘404 doped as taught by Chen ‘167 to affect the resistivity and the transition temperature of said active layer.

Response to Arguments
Applicant’s arguments with respect to the Takaki ‘689 reference have been considered but are moot because the new ground of rejection does not rely on this reference.
Applicant's arguments filed 1 September 2022 with respect to the Yoon ‘915 and Sandoval ‘849 references have been fully considered but they are not persuasive.
Applicant argues (remarks, p. 7) that neither Yoon ‘915 nor Sandoval ‘849 construct their memories, or their active layers, such that the material of the active layers are in a polycrystalline phase in the high resistivity state.  Instead, in Yoon ‘915 and Sandoval ‘849, the materials of the active layers of the memories are in an amorphous phase in the high resistivity state.  Examiner respectfully disagrees.
Yoon ‘915 and Sandoval ‘849 are not cited to address the limitation, “the material of the active layer being in a polycrystalline phase in a high resistivity state.”  Instead, Ovshinsky ‘404 is cited to address the aforementioned limitation as set forth in the above rejection.
Applicant argues (remarks, pp. 9-10) that Yoon ‘915 explains that the memory device should operate at high speeds and that a transition to a high-resistance amorphous phase is very quick because it is accompanied by processes of melting and rapidly cooling the phase-change material ([0014]).  By contrast, Yoon ‘915 explains that transition to a crystalline phase takes a certain amount of time.  Therefore, Yoon ‘915 explains that the switching to a crystalline phase takes longer than the switching to an amorphous phase.  Thus, there is no objective reason to modify the PRAM of
Yoon ‘915 such that its material is in a polycrystalline phase in the high resistivity state.  Yoon ‘915 motivates away from making this modification.  Examiner respectfully disagrees.
Ovshinsky ‘404 teaches fractional polycrystallinity to define states of a phase change material ([0029]).  A high resistivity state could be one where the phase change material is 99% polycrystalline.  A low resistivity state could be one where the phase change material is 100% polycrystalline.  A plurality of states could be defined within a range of 0% polycrystalline (fully amorphous) and 100% polycrystalline (fully crystalline).  One of ordinary skill in the art, when defining a plurality of states for a phase change memory, would look to employing multiple states wherein the active layer is in a polycrystalline or crystalline phase.

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art of record fails to teach the method for manufacturing a phase-change resistive memory of claim 6 in the combination of limitations as claimed, noting particularly the limitation, “wherein the switching from the high resistivity state to the low resistivity state in said memory is obtained by growth of crystals of the polycrystalline phase.”
Yoon ‘915, Sandoval ‘849, and Ovshinsky ‘404 represent the closest prior art of record as set forth in the 35 U.S.C. 103 rejection above.  However, all three of these references switch from a high resistivity state to a low resistivity state by modifying a degree of crystallinity/amorphousness, and not by growth of crystals of a polycrystalline phase as claimed.  None of the prior art references of record teach the claimed material in a memory operating in the manner as claimed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher M. Roland whose telephone number is (571)270-1271. The examiner can normally be reached Monday-Friday, 10:00AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on (571)270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.M.R./Examiner, Art Unit 2893                                                                                                                                                                                                        


/HERVE-LOUIS Y ASSOUMAN/Examiner, Art Unit 2826